Citation Nr: 0006090	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98 - 03 440A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' (Board) decision of September 28, 
1950, that denied service connection for psychoneurosis.

(The issues of an increased evaluation for neurosis, 
variously diagnosed, and for an effective date prior to April 
13, 1994, for the grant of service connection for that 
disability are addressed in a separate decision.) 


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to July 
1947, and from March to November 1948.

This case comes before the Board on motion by the moving 
party alleging CUE in a Board decision dated September 28, 
1950.  


FINDINGS OF FACT

1.  In September 1950, the Board issued a decision in which 
it denied an appeal for service connection for psychoneurosis 
on the grounds that psychoneurosis was not incurred in or 
aggravated by the veteran's periods of wartime and peacetime 
service.  

2.  The Board's decision of September 1950 was supported by 
the evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's September 1950 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp.1998) and  38 C.F.R. §§ 20.1400-
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Public Law No. 105-111, which was enacted on November 21, 
1997, created a new section 7111 in title 38, United States 
Code, giving the Board the authority to revise prior Board 
decisions on the grounds of clear and unmistakable error 
(CUE).  Any Board decision on a claim alleging CUE in a 
previous Board determination is appealable to the United 
States Court of Appeals for Veterans Claims (Court) without 
regard to the date the notice of disagreement was filed, 
provided that the claim was filed after, or pending on, the 
date on which Public Law No. 105-111 was enacted.

The claimant has argued that in its September 1950 decision, 
the Board failed to take into consideration the presumption 
of soundness enunciated in  38 C.F.R. § 3.63(b) (1949), which 
stated, in part, that "only those defects, infirmities, and 
disorders recorded at the time of examination were to be 
noted."  Therefore, it is argued, the Board erred in basing 
its decision solely on a history related by the veteran, in 
contravention of  38 C.F.R. § 3.63(b) (1949).  Further, it is 
argued that in doing so, the Board ignored the fact that 
clear and unmistakable evidence, described as "obvious and 
manifest" in  38 C.F.R. § 3.63(d), was required in order to 
"demonstrate[] that the disease did not originate in 
service, or, if increased by service, was not aggravated 
thereby."  The claimant argues, in addition, that the Board 
committed obvious error in failing to determine whether the 
veteran's condition was aggravated by his combat service, as 
required by  38 C.F.R. § 3.63(i) (1949).  It is further 
contended that the Board's September 1950 decision failed to 
consider the provisions of  38 C.F.R. § 3.66 (1949), 
providing that records of the service department would be 
accepted in determining line of duty status "of diseases and 
injuries" unless considerations set forth in Veterans' 
Regulation No. 10, para. VIII warranted a different 
determination.  Finally, it is argued in support of the 
motion to revise the Board's September 1950 decision that the 
Board failed to consider or apply  38 C.F.R. § 3.63(k) 
(1949), providing, in pertinent part, that "[a] prexisting 
injury or disease will be considered to have been aggrvated 
by military or naval service where there is an increase in 
disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  A specific finding that the 
increase in disability is due to the natural progress of a 
disease will be met . . . by a finding of a duly constituted 
rating agency of the Veterans' Administration based upon 
available evidence of a nature generally accepted as 
competent to show that an increase in severity of disease or 
injury, . . . , was that normally to be expected by reason of 
the inherent character of the condition, . . . ."  

Obvious (or clear and unmistakable) error is a very specific 
and rare kind of error.  It is the kind of error of fact or 
law that, when called to the attention of the adjudicators, 
compels the conclusion, with which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Mere allegations that previous 
adjudicators improperly weighed and evaluated the evidence 
are inadequate to meet the standard of "obvious error," as 
are broad-brush allegations of "failure to follow the 
regulation" or " failure to give due process," or any 
other general, non-specific claim of "error."  The alleged 
error(s) of fact or law much be described with some 
specificity and persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  See Fugo v. Brown,  6 Vet. App. 40, 44 
(1993).  In addition, reversal or revision of Board decisions 
will not be granted on an allegation of factual error where 
there is a plausible basis in the record for the factual 
determinations in the Board decision at issue.  This applies 
in like wise to situations in which a Board decision reflects 
the reasonable judgment of one or more of its members as to 
the credibility, probative value, and weight of the evidence.

With regard to the laws governing the disposition of the 
moving party's appeal, under Public No. 2, 73d Congress, as 
amended, Veterans' Regulation No. 1(a), 
Part I, I(b) (38 U.S.C. ch. 12 (1946), ch. 12a (Supp. V)), 
provided a presumption of soundness for every person who 
served during wartime, except as to defects, infirmities or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrated that the disease existed before service and was 
not aggravated by service.  The statutory provisions were 
implemented at  38 C.F.R. § 3.63(b) (1949).  Subsection (d) 
of  38 C.F.R. § 3.63 (1949) defined the term "clear and 
unmistakable" as used in subsection (b).

In addition, under Part I, (d), pertaining to wartime 
service, a preexisting disease was considered to have been 
aggravated where there was an increase in disability during 
service unless there was a specific finding that the increase 
was due to the natural progress of the disease.  That 
statutory provision was implemented at  38 C.F.R. § 3.63(i) 
(1949).  Subsection(i) provided that under Part I, wartime 
service, aggravation was conceded where the disability 
underwent an increase in severity unless the increase was 
shown by clear and unmistakable evidence to have been due to 
the natural progress of the disease.

Under Public No. 2, 73d Congress, as amended, Veterans' 
Regulation No. 1(a), Part II, I(b) (38 U.S.C. ch. 12 (1946), 
ch. 12a (Supp. V)), provided a presumption of soundness for 
every person who served for six months during peacetime, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
evidence or medical judgment was such as to warrant a finding 
that the disease existed prior to acceptance and enrollment.  
The statutory provisions were implemented at  38 C.F.R. 
§ 3.63 (j) (1949).  Also under Part II, I(a), pertaining to 
peacetime service, compensation was provided for aggravation 
of a preexisting disease.  The statutory mandate was 
implemented at  38 C.F.R. § 3.63(k) (1949).

In this case, the veteran had two periods of service: one 
during wartime, October 1943 to July 1947, and one during 
peacetime, March 1948 to November 1948.

For the first period of service, the service medical records, 
including the reports of entrance and separation 
examinations, are negative for any history, finding or other 
notation of a psychiatric disorder.  On a single occasion in 
April 1944, the veteran was described as excited, restless 
and almost hysterical during an attack of acute gastritis.  
Service records show that from September 1944 to November 
1944, and from December 1944 to October 1946, the veteran 
served on the U.S.S. LCI (L) 817, that he received the 
Asiatic-Pacific medal, and that his highest rank was 
coxswain.

On entrance examination for the second period of service, 
there was no history, finding, or notation of a mental 
defect.  After about one month of active duty, while aboard 
ship, the veteran overdosed on sleeping pills and 
Phenobarbital.  The Phenobarbital had been prescribed the day 
before the overdose for symptoms of headaches, dizziness and 
malaise.  The initial diagnosis was psychoneurosis, hysteria, 
that had not existed prior to enlistment.  After about two 
weeks, the veteran was transferred to a Naval Dispensary in 
Japan, where he remained for about one month.  In June 1948, 
he was transferred via Guam to a stateside Naval Hospital at 
Mare Island, California, where the admitting diagnosis was 
psychoneurosis, hysteria.  After a lengthy period of 
hospitalization, about four months, no psychiatric disorder 
was found and the diagnosis was changed to "No disease 
(Unable to adjust to further Naval Service)."  A September 
1948 Report of Medical Survey, signed by three medical 
officers, found that the veteran had no psychiatric 
condition, but his personality traits were such that he 
should not be returned to duty.  Since no disease was found, 
there was no disability with respect to which the Medical 
Survey board had to determine if it was incurred in line of 
duty, and that part of the report was not filled in.  The 
diagnosis was:"No disease (Unable to adjust to further Naval 
Service)."  The veteran was subsequently discharged from the 
service for the convenience of the government.

Neither the wartime presumption of soundness nor the wartime 
aggravation provision could have been applied to the 
veteran's advantage for his first period of 
service during wartime as there was no evidence of 
psychiatric disorder prior to the first period of service or 
during the first period of service.  Stated differently, 
there was no disability upon which the presumption of 
soundness or to aggravation might have attached.  The failure 
to consider the wartime provisions for the presumption of 
soundness and aggravation for the first period of wartime 
service was harmless error because it was not the kind of 
error that compels the conclusion that the result would have 
been manifestly different but for the error.

With respect to the second period of service, contrary to the 
arguments advanced by the moving party,  38 C.F.R. § 3.63(b)-
(d)-(i) (1949), which pertain to the presumption of soundness 
and aggravation during wartime, did not apply to the 
veteran's second period of service, all of which took place 
during peacetime.  For peacetime service, the governing 
statutory and regulatory provisions pertaining to the 
presumption of soundness and aggravation were contained at 
Veterans' Regulation No. 1(a), Part II, I(b) (38 U.S.C. ch. 
12 (1946), ch. 12a (Supp. V)) and 38 C.F.R. §  3.63(j)-(k) 
(1949).  As for the "line of duty" determination, cited to 
in 38 C.F.R. § 3.66 (1949), there was no such determination 
because the Medical Survey board did not find any disabling 
psychiatric disorder.  In other words, there was no 
disability, a condition precedent for a line-of-duty 
determination.  As for  38 C.F.R. § 3.79 (1949), the 
presumption of soundness is in the context of wartime 
service.  38 U.S.C. §§ 471 and 471a (1946 and Supp. V).  On 
the basis of the arguments advanced by the moving party, 
there is no merit to the allegation of obvious error in the 
Board's 1950 decision.

It is further argued that the Board's 1950 decision contained 
obvious error under the governing statutory and regulatory 
provisions pertaining to the peacetime presumption of 
soundness and aggravation under Veterans' Regulation No. 
1(a), Part II, I(b) (38 U.S.C. ch. 12 (1946), ch. 12a (Supp. 
V)) and  38 C.F.R. § 3.63(j)-(k) (1949).

Under Veterans' Regulation No. 1(a), Part II, I(b) (38 U.S.C. 
ch. 12 (1946), ch. 12a (Supp. V)), if a preexisting condition 
was not noted at the time of entrance into service, evidence 
or medical judgment was needed to warrant a finding that the 
disease existed prior to service.  Subsection (j) of  38 
C.F.R. § 3.63, unlike subsection (b), did not require the 
higher standard of proof, that is, clear and unmistakable 
evidence.  Rather, subsection (j) provided that the 
"evidence" requirement meant any competent evidence of 
record.  As to the "medical judgment" requirement, the 
regulation provided that in the exercise of medical judgment 
for the purpose of determining soundness, the rating agency 
should take into account the time of inception or 
manifestation of disease after the date of entrance and other 
entries or reports of proper naval authorities.  It was 
further provided that the records should be accorded the 
weight to which they are entitled in consideration of other 
evidence and sound medical reasoning.  In the 1950 decision, 
the Board, consisting of a panel of three of whom one was a 
physician, found that the evidence of record established the 
existence of psychoneurosis prior to service and that the 
evidence did not show an increase in the preservice level of 
psychiatric disability during service.  

As subsection (j) allowed for the exercise of medical 
judgment by VA, and as the Board had a physician who 
participated in the September 1950 determination, the Board's 
exercise of medical judgment does not constitute error.  In 
addition, as the Board found no increase in disability, the 
provisions of  38 C.F.R. § 3.63(k) (1949) (where there was an 
increase in disability during service the disease was 
aggravated unless there was a specific finding that the 
increase was due to the natural progress of the disease), 
implementing Part II, I (a), peacetime service, providing for 
aggravation of a preexisting disease, did not apply.

When viewed in the context of the peacetime statutory and 
regulatory scheme, the arguments in support of the motion are 
more representative of a disagreement as to how the facts 
were weighed and evaluated by the Board in its September 1950 
decision, and such arguments cannot constitute obvious error.  
For these reasons, the arguments, considering the pertinent 
wartime and peacetime statutory and regulatory provisions, do 
not rise to the level of obvious error.  The Board decision 
at issue contains findings of fact that have a plausible 
basis in the record, was consistent with the available 
evidence and applicable statutory and regulatory provisions, 
and contains clearly stated reasons and bases for  the 
decision.  Therefore, the Board finds that revision of the 
Board's September 28, 1950 decision on the grounds of CUE 
must be denied.  


ORDER

Revision of the Board's September 28, 1950 decision on the 
grounds of CUE is denied.  



		
	F.   JUDGE   FLOWERS
Member, Board of Veterans' Appeals


 


